Docket No. 104470.


                               IN THE
                       SUPREME COURT
                                   OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          WILLIAM A. HUDSON, Appellant.

                    Opinion filed March 20, 2008.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                               OPINION

    The defendant, William Hudson, was charged in the circuit court
of Adams County with home invasion (720 ILCS 5/12–11(a)(2) (West
2004)) (count I) and attempt (kidnapping) (720 ILCS 5/8–4(a),
10–1(a)(2) (West 2004)) (count II). A jury found defendant guilty of
home invasion, but was unable to reach a verdict on attempt
(kidnapping). Defendant was subsequently sentenced to 20 years in
prison. He appealed, arguing that (1) psychological injury does not
satisfy the “injury” element of the offense of home invasion; (2) the
evidence was insufficient to show that he intended to harm the victim,
Megan Walker; (3) the evidence was insufficient to prove that Walker
suffered psychological harm; and (4) the circuit court denied him a fair
hearing on his posttrial claims of ineffective assistance of trial counsel.
The appellate court rejected defendant’s first three contentions,
affirming the judgment of the circuit court in part. However, the
appellate court vacated the circuit court’s judgment insofar as it
denied defendant’s posttrial motions, and the appellate court ordered
the cause remanded for further proceedings in that regard. No.
4–06–0181 (unpublished order under Supreme Court Rule 23). We
granted defendant’s petition for leave to appeal. 210 Ill. 2d R. 315.
     On appeal, defendant argues that (1) the trial court erred in
allowing the prosecution to present evidence of psychological trauma
and instructing the jury that evidence of psychological trauma could
satisfy the injury element of the offense of home invasion, and (2)
assuming, arguendo, proof of psychological trauma can be so used,
the State’s evidence was insufficient to prove psychological harm
where no expert testimony was presented. We will set forth those
facts relevant to our disposition.

                          BACKGROUND
    An amended information was filed in this case on April 27, 2005,
charging defendant with home invasion and attempt (kidnapping).
Count I, charging home invasion, alleged that defendant, who was not
a police officer acting in the line of duty, knowingly and without
authority entered the dwelling place of Megan Walker, that he
remained there until he knew or had reason to know that Walker was
present, and he intentionally caused injury to her. Defendant was tried
before a jury on August 10, 2005.
    Sixteen-year-old Megan Walker testified that, in April of 2005,
she lived at 913 Chestnut Street in Quincy, Illinois, with her mother,
Theresa Clowers, and her stepfather. In the early morning hours of
April 26, 2005, the family’s pet bird started making a lot of noise and
Megan went to the kitchen to investigate. When she turned on the
light, she saw a man (later identified as defendant) standing in the
kitchen, close to the back door. He was wearing a shirt, but was not
wearing pants. Megan had never seen him before.
    Megan asked him who he was and what he was doing there, but
defendant did not respond. Instead, defendant advanced toward her,
grabbed her wrists and her face, and pushed her against the basement
door. He said, “Help me. I just got fucked.” Megan testified she was

                                 -2-
scared and was yelling for her mother. Defendant then grabbed the
back of her hair and, with her hair wrapped around his hand, he began
to pull her toward the back door. As defendant pulled her toward the
door, Megan continued to scream for her mother. When they reached
the doorway, Megan held onto the doorknob in an attempt to keep
defendant from dragging her outside. Defendant took off running
when Megan’s mother appeared in the kitchen.
    Megan testified that she sustained various physical injuries in the
course of the assault. She said defendant hurt her when he pulled her
by the hair. Afterward, she had “really big bumps” on the back of her
head, which “just kept *** throbbing.” Her shoulder was also injured
in the course of the struggle. Megan described it as “really bruised.”
Her little finger was jammed and “felt like it was broken.” In addition
to her physical injuries, Megan testified that she does not sleep much
since the incident and feels uneasy in her own home. She said she is
afraid to go into the kitchen by herself when it is dark. She thinks
about that night and is still bothered by it.
    Megan identified the defendant at trial. She testified she did not
give defendant permission to come into her home, and he did not leave
when she encountered him. To the contrary, he assaulted her.
    Megan’s mother, Theresa Clowers, testified that she, her husband,
and her 16-year-old daughter, Megan Walker, lived at 913 Chestnut
Street in Quincy, Illinois, in April of 2005. In the early morning hours
of April 26, 2005, Clowers heard a “rukus” in her kitchen followed by
“a scream of terror” from Megan. Clowers ran to the kitchen and
found the back door standing open and Megan holding her head and
crying. Clowers called 911, reporting that someone had broken into
her house and had assaulted her daughter.
    After the police arrived, and she and Megan had spoken with
responding officers, Clowers took Megan to the emergency room.
Although she was eventually released to go home, Megan was very
upset and wanted Clowers to hold her while they were at the hospital.
Megan cried the rest of the morning. At the time of the assault,
Clowers noticed that Megan’s face and cheeks were “red like ***
fingers had been squeezing her.” Megan’s right shoulder was red and
the little finger on her right hand was swollen.



                                  -3-
    Clowers testified that, at the time of trial, three months after the
assault, Megan still was not sleeping much. According to Clowers, at
times, for “three or four days she won’t sleep at all.” Clowers stated
that Megan was not like that before the assault. After the assault,
Megan was afraid to go into, or stay in, the kitchen by herself. She
now tends to isolate herself in her bedroom. As of the time of trial,
Megan was not eating well, she seemed sad, and was “teary-eyed a
lot.” Again, that was not indicative of her behavior before she was
assaulted.
    Clowers testified that she never gave permission to defendant to
enter her home. She stated, at the time of the incident, she had a large
doghouse outside her backdoor, a doghouse large enough that “two
adult people can get in it.”
    Quincy police officers, who responded to Walker’s residence,
testified at trial, substantially corroborating the testimony of Megan
and her mother. Officers found defendant behind the house next door
to the Clowers residence. Defendant was wearing a blue shirt, but was
not wearing pants.
    One officer, who observed Megan immediately after the assault,
testified that she was crying and “extremely upset” when he arrived on
the scene. It was “several minutes” before she was able to carry on a
conversation. He observed some redness on Megan’s arm, and he
noted that she complained of a finger injury. He accompanied Megan
to the hospital, where he learned that she had a large abrasion on her
shoulder.
    Another officer searched the doghouse located in the backyard of
the Clowers residence. In that doghouse, he found a pair of jeans,
boots, and a hat. In the jeans, he found a wallet containing defendant’s
Arizona driver’s license.
    The arresting officer interviewed defendant around 2 a.m. on April
26, 2005. The officer smelled the odor of alcohol emanating from
defendant; however, he noted that defendant was cooperative and
responsive, and he did not appear to be confused. Because defendant
appeared to be intoxicated, officers administered a portable breath
test, the result of which was a reading of 0.19.
    In the course of the interview, defendant told the officer he was a
truck driver from Arizona. While traveling from Ohio to Arizona,

                                  -4-
defendant said he “got dumped off in St. Louis.” He said he hitched
a ride to Quincy and had been drinking at a Quincy tavern on the night
of the incident. He left the tavern with a man who was supposed to
give him a ride to a hotel and “hook him up with a female [who]
would eventually perform oral sex on him.” According to defendant,
he later got out of the man’s car and into another car occupied by a
woman. He said she helped him take his pants and boots off; however,
he could not remember exactly what happened after that.
    Defendant said he did recall walking into the residence at 913
Chestnut and being startled when a young female turned on the light.
He conceded that he did not have permission to enter the residence;
however, he said he thought he was entering his apartment in Arizona.
Defendant admitted that the young girl asked him several times what
he was doing there and told him to get out of the house. He
acknowledged that he responded by walking toward her, grabbing her
by the shoulder and/or the hair, and attempting to drag her out of the
residence as she was screaming. Defendant offered no explanation for
his actions. He did not tell the girl that he had been robbed, nor did he
ask her to call the police.
    Yet another officer testified to a subsequent statement defendant
gave to police. In that version of events, defendant said he left a local
bar with a man who was supposed to find him a place to stay. They
ended up at a house near the Clowers residence. Defendant said he
purchased crack cocaine while at that location, and the individuals
with whom he was associating subsequently offered to “set him up”
with a girl who would perform oral sex on him. To that end, he
walked to the back of the residence where he was supposed to meet
a black female. Defendant said the next thing he knew he was stripped
of his pants, his money was taken from him, and the girl took off
running. Defendant stated he ended up in the residence at 913
Chestnut because that was where he thought the girl had gone. He
admitted, when he saw Megan Walker, a white female, he knew she
was not the girl he was pursuing. He claimed he only touched Megan
to calm her down. Defendant said he left on his own after Megan
started screaming. He said he felt someone had set him up, but he
acknowledged that he knew Megan was not involved in that plan as
soon as he encountered her.


                                  -5-
     Defendant’s testimony was similar in some respects to the
statements he gave to police, but there were significant differences as
well, particularly between defendant’s initial statement and his trial
testimony.
      At trial, defendant testified that the girl who was supposed to
perform oral sex on him had taken him from a nearby house to what
he thought at the time was a shed, but turned out to be the doghouse
in back of the residence at 913 Chestnut. Defendant stated this “black
female” helped him remove his pants and boots, and when she got his
pants off, she reached into his pocket, grabbed his cash, and ran. He
said he began chasing her and then heard a door slam “right in front
of” him. Defendant testified that he “ran in right behind her inside the
house.” He said it was “pitch black” inside, but a light came on
“immediately” as he entered the house. Defendant testified he then
saw Megan Walker “coming at me as I was going at her.” He then
testified as to his version of subsequent events:
             “I put my hand up to stop us from colliding and put it on
         her shoulder and *** as I put my hand on her shoulder her
         hair was strung down over her shoulder so my hand went onto
         her hair and shoulder and I told her I said, ‘I just got, I just
         got fucked. Where’s this girl that just came in ahead of me?’
         And she was screaming so loud and not listening to me that I
         just pulled my hand off and turned around, ran and I believe
         my hand got caught in her hair.”
Defendant said he left the house immediately. He denied any intent to
harm Megan Walker.
     Under cross-examination, defendant took issue with the
prosecutor’s assertion–derived from testimony regarding defendant’s
first statement to authorities–that he was “so messed up” when he
entered the Walker residence that he thought he was going into his
own residence in Arizona. Defendant stated: “I did not say that. ***
I am claiming that they misunderstood what I said.” Defendant also
denied that he ever told police he had tried to drag Megan from her
residence.
     Following closing arguments, the jury was instructed in the
applicable law. Pertinent to issues raised in this appeal, the jury was
instructed as follows, without objection from defense counsel:


                                  -6-
             “A person commits the offense of home invasion when he,
         not being a police officer acting in the line of duty, without
         authority, knowingly enters the dwelling place of another and
         remains in such dwelling until when [sic] he knows or has
         reason to know that one or more persons is present, and
         intentionally causes any injury to any person within the
         dwelling place.” See Illinois Pattern Jury Instructions,
         Criminal, No. 11.53 (4th ed. 2000) (hereinafter IPI Criminal
         4th).
“The term ‘injury’ in the definition of home invasion may include
physical injury. It also includes psychological or emotional trauma if
that trauma was the result of some physical contact.” See IPI Criminal
4th No. 11.53B.
     The jury found the defendant guilty of home invasion, but was
unable to reach a verdict on attempt (kidnapping). The court
subsequently sentenced defendant to 20 years’ imprisonment.
     Thereafter, defendant filed a pro se motion for reduction of
sentence and a pro se document alleging numerous instances of
ineffective assistance of counsel. Among defendant’s allegations was
a complaint that counsel: “Did not object to alleged emotional injury
to victim when there was no psycological [sic] evidence by a
proffessional [sic] or expert witness.” Defense counsel filed a motion
to reconsider sentence on behalf of defendant and a motion for new
trial as well. In the latter motion, counsel argued only that the State
failed to prove defendant guilty of home invasion beyond a reasonable
doubt. On February 24, 2006, the circuit court conducted a hearing on
defendant’s posttrial motions, ultimately denying defendant’s motion
for new trial and his motions pertaining to sentence. Although the
court initially agreed with the State’s assertion that defendant’s pro se
allegations of ineffective assistance of counsel could be addressed “at
a different time and different forum,” the court concluded the hearing
by making mention of those allegations nonetheless, stating that the
court “did not take those allegations lightly,” and “did look at them in
substantial detail.” With respect to those allegations, the court noted
they were either “conclusory with no evidence as to *** relevancy,”
they were “speculative,” they were “not supported by the evidence,”
and “even if true or relevant, the reasonable probability of the
outcome of the trial being different was basically nil.”

                                  -7-
                               ANALYSIS
    Defendant first argues that the trial court erred in allowing the
prosecution to present evidence of psychological trauma and
instructing the jury that evidence of psychological trauma could satisfy
the injury element of the offense of home invasion. We note, initially,
that defendant did not object to the introduction of evidence of
psychological harm at trial. Moreover, he did not object to the
correlative instruction, he offered no alternative instruction, and he did
not raise the instructional issue in a posttrial motion.
    The failure to object to allegedly improper evidence when it is
introduced at trial results in forfeiture of the issue for purposes of
appeal. See People v. Ramsey, 205 Ill. 2d 287, 293 (2002); People v.
Nieves, 192 Ill. 2d 487, 502 (2000). Furthermore, a defendant
generally forfeits review of any instructional issue if he does not
object to the instruction or offer an alternative at trial, and he does not
raise the issue in a posttrial motion. People v. Piatkowski, 225 Ill. 2d
551, 564 (2007). “This principle encourages a defendant to raise
issues before the trial court, thereby allowing the court to correct its
errors before the instructions are given, and consequently precluding
a defendant from obtaining a reversal through inaction.” Piatkowski,
225 Ill. 2d at 564.
     Acknowledging the procedural default, defendant argues that this
court should consider his allegations of error under our plain-error
rule. Our plain-error rule is set forth in Supreme Court Rule 615(a),
which states as follows:
              “Any error, defect, irregularity, or variance which does not
         affect substantial rights shall be disregarded. Plain errors or
         defects affecting substantial rights may be noticed although
         they were not brought to the attention of the trial court.” 134
         Ill. 2d R. 615(a).
    This court construes, “identically,” Supreme Court Rule 615(a)
(134 Ill. 2d R. 615(a)), enunciating general principles of plain-error
review, and Supreme Court Supreme Court Rule 451(c) (177 Ill. 2d
R. 451(c)), which specifically addresses review of alleged instructional
error. Piatkowski, 225 Ill. 2d at 564; People v. Durr, 215 Ill. 2d 283,
296 (2005). Our prior decisions make clear that this court may invoke
the plain-error rule to review alleged errors not properly preserved


                                   -8-
when (1) the evidence in a criminal case is closely balanced, or (2) the
error is so fundamental, and of such magnitude, that the accused is
denied the right to a fair trial and remedying the error is necessary to
preserve the integrity of the judicial process. People v. Johnson, 208
Ill. 2d 53, 64 (2003).
     In addressing a defendant’s plain-error argument, we first consider
whether error occurred at all. People v. Urdiales, 225 Ill. 2d 354, 415
(2007). In order “ ‘[t]o determine whether a purported error is “plain”
requires a substantive look at it.’ ” Johnson, 208 Ill. 2d at 64, quoting
People v. Keene, 169 Ill. 2d 1, 17 (1995). Thus, we first consider
whether the introduction of evidence of psychological harm at trial,
and the utilization of IPI Criminal 4th No. 11.53B when instructing
the jury, were errors.
     We begin our analysis with the language of the statute in question,
which is the surest and most reliable indicator of the legislature’s
intent. See In re Jaime P., 223 Ill. 2d 526, 532 (2006). The statute
defining the offense of home invasion provides in part:
             “(a) A person who is not a peace officer acting in the line
         of duty commits home invasion when without authority he or
         she knowingly enters the dwelling place of another when he or
         she knows or has reason to know that one or more persons is
         present or he or she knowingly enters the dwelling place of
         another and remains in such dwelling place until he or she
         knows or has reason to know that one or more persons is
         present and
                 (1) While armed with a dangerous weapon, other than
             a firearm, uses force or threatens the imminent use of
             force upon any person or persons within such dwelling
             place whether or not injury occurs, or
                 (2) Intentionally causes any injury, except as provided
             in subsection (a)(5), to any person or persons within such
             dwelling place, or
                 (3) While armed with a firearm uses force or threatens
             the imminent use of force upon any person or persons
             within such dwelling place whether or not injury occurs,
             or



                                  -9-
                 (4) Uses force or threatens the imminent use of force
             upon any person or persons within such dwelling place
             whether or not injury occurs and during the commission of
             the offense personally discharges a firearm, or
                 (5) Personally discharges a firearm that proximately
             causes great bodily harm, permanent disability, permanent
             disfigurement, or death to another person within such
             dwelling place[.]” 720 ILCS 5/12–11(a)(1) through (a)(5)
             (West 2004).
    Defendant, who was charged under subsection (a)(2) of the home
invasion statute, argues that the phrase “any injury,” as used in that
subsection, does not include psychological injury or trauma. He
contends his position is “bolstered by the fact that the offense of home
invasion is contained in that portion of the Illinois Criminal Code
entitled ‘Bodily Harm.’ ” He also cites the isolated comments of four
legislators–comments regarding an offense that can be committed in
at least five different ways, as the quoted portions of the statute
indicate–to support his contention that “any injury” must be construed
as “bodily injury.”
    As a preliminary matter, we note the pitfalls of relying upon such
“snippet[s] of legislative history.” See People v. Falbe, 189 Ill. 2d
635, 646-47 (2000). In Falbe, a case in which the comments of four
state representatives were offered to establish the purpose of
legislation, this court noted: “Defendants do not offer us any insight
into the thoughts of the 114 remaining representatives, or the 59
members of the senate, all of whom had a vote to cast when this
legislation was passed and enacted into law.” Falbe, 189 Ill. 2d at
647. We believe that observation applies in this instance as well,
particularly where the statute under discussion provides for so many
different modes of commission.
    Beyond that observation, we reject the defendant’s argument on
the merits. The internal language of the home invasion statute itself
indicates that legislators were familiar with the word “bodily,” as they
use that word in subsection (a)(5) of the same statute, referring to
“bodily harm.” “Harm” is a synonym of “injury.” As defined by
Webster’s, “harm” means “physical or mental damage: INJURY.”
Webster’s Third New International Dictionary 1034 (1976). “Injury”
means “an act that damages, harms, or hurts: an unjust or undeserved

                                 -10-
infliction of suffering or harm.” Webster’s Third New International
Dictionary 1164 (1976). If, as defendant suggests, the legislators
intended to limit the otherwise expansive phrase “any injury,” they
could have simply used the phrase “bodily injury” or “bodily harm,”
as they did in subsection (a)(5) of section 12–11, and as they have
done in myriad other instances throughout the Criminal Code. When
the legislature uses certain language in one part of a statute and
different language in another, we may assume different meanings were
intended. Carver v. Bond/Fayette/Effingham Regional Board of
School Trustees, 146 Ill. 2d 347, 353 (1992). We assume there was
significance to the use of the broader term “any injury.” Use of the
more inclusive term in this context could only mean that the phrase
refers to both physical and psychological injury or harm.
     As some commentators have noted, it is common for the law to
recognize that some crimes–such as those involving an intrusion into
the victim’s living quarters–cause psychological as well as physical
harm. “Hence, many crimes associated with a high degree of
psychological harm, such as *** residential burglary ***, are graded
and punished more sternly than other crimes that can inflict
comparable physical or pecuniary injuries, such as *** commercial
burglary ***.” R. Mikos, “Eggshell” Victims, Private Precautions,
and the Societal Benefits of Shifting Crime, 105 Mich. L. Rev. 307,
335 (2006). Federal sentencing guidelines take into account increased
risks for both physical and psychological injury when a residence is
the target of a burglary, increasing the base offense level for
residential burglary over other forms of burglary. See 18 U.S.C.A.
§2B2.1, Commentary (West 2007). Indeed, it seems to us little more
than a matter of common sense that a perpetrator’s violation of the
sanctity of one’s living space, with the intent to cause injury, carries
with it the potential for psychological injury or trauma. The
legislature’s use of the broad term “any injury” in subsection (a)(2) of
the home invasion statute appears to recognize that potential.
     The fact that the home invasion statute is contained in that portion
of the Criminal Code entitled “Bodily Harm” does not persuade us
that the phraseology chosen by the legislature should be interpreted
restrictively, as defendant suggests. As the State points out, other
crimes falling under the heading of “Bodily Harm” similarly concern
themselves with the psychological response of the victim. See, e.g.,

                                  -11-
720 ILCS 5/12–1 (West 2004) (the crime of assault occurs when “[a]
person *** places another in reasonable apprehension of receiving a
battery”); 720 ILCS 5/12–6(a) (West 2004) (the crime of intimidation
is committed by “communicat[ing] to another *** a threat to perform”
certain acts); 720 ILCS 5/12–7.3(a)(2) (West 2004) (crime of
“stalking” is complete when the perpetrator “places [a person being
followed] in reasonable apprehension of immediate or future bodily
harm”). As the State concludes, “[t]he fact that these other crimes can
be committed in the absence of physical injury, or in many cases even
physical contact, defeats defendant’s *** argument that the heading
‘bodily harm’ means the offenses described therein are concerned only
with physical injury.”
    We conclude neither placement of the home invasion statute under
a broad statutory heading, nor the language of the pertinent subsection
of the statute, dictate the restricted construction that the defendant
would have us impose. To the contrary, use of the phrase “any injury”
clearly suggests an application beyond mere bodily injury. Thus, we
hold that proof of psychological injury or trauma satisfies the injury
element of section 12–11(a)(2) of the Criminal Code. Consequently,
we find that the trial court did not err when it allowed evidence of
psychological harm and it instructed the jury with IPI Criminal 4th No.
11.53B.
    We now turn to defendant’s second argument, i.e., that expert
testimony is necessary to prove psychological harm and, because there
was no such testimony in this case, the evidence was insufficient to
convict defendant. We note, initially, that defendant cites no
cases–from this jurisdiction or any other–holding that expert testimony
is necessary to prove psychological harm. Moreover, we take note of
the following statement in defendant’s reply brief: “Because of the
uncontradicted evidence about Ms. Walker’s emotional status
following her encounter with Mr. Hudson the jury could have easily
found that Ms. Walker suffered psychological harm and concluded
that it did not have to determine whether Mr. Hudson intentionally
caused physical harm to Ms. Walker.” Indeed, the jury could have
easily concluded that Megan Walker suffered psychological harm.
    There was uncontradicted testimony from Megan and her mother
evincing a marked change in Megan’s behavior and emotional status
after she was assaulted by defendant. After she was assaulted, Megan

                                 -12-
suffered from sleep deprivation, she tended to isolate herself from the
rest of her family, she was afraid to go into or stay in her own kitchen,
she was not eating well, and she continued to be very emotional or
“teary-eyed.” Megan’s mother testified that those problems did not
exist prior to the night of the home invasion, i.e., the night that
defendant rushed into Megan’s home, grabbed her, and allegedly tried
to drag her from her residence. We find the circumstances of the
offense were such that a victim, such as Megan, certainly could suffer
psychological trauma, and the uncontradicted evidence indicates that
she did.
     It is uncontested that defendant, a stranger who was naked from
the waist down, entered the victim’s residence without authority, late
at night, and advanced toward a startled, distraught and screaming 16-
year-old girl, grabbing hold of her. The parties may differ as to
whether defendant intended to hurt Megan, or drag her out of the
house, but that much is undisputed. Under the circumstances of this
case, we do not believe expert testimony was necessary to establish
that the 16-year-old female victim suffered psychological trauma.
     Although the defendant has not supplied relevant authority on this
point, our own research has revealed pertinent decisions, in analogous
contexts, from other jurisdictions that support our conclusion that
expert testimony is not always necessary to establish psychological
trauma.
     For example, in Brooks v. State, 487 So. 2d 68, 69-70 (Fla. App.
1986), the appellate court found lay testimony sufficient proof of
psychological harm to justify a departure from recommended
sentencing guidelines where defendant’s “presence within the
respective dwelling was discovered by the occupants–thereby
inflicting psychological harm to them.” The appellate court rejected
defendant’s contention that the record did not support a finding that
the victims suffered “great psychological harm,” stating:
          “On two occasions, Brooks was observed fleeing from the
          dwelling by the occupants, and in one case the sixteen year old
          daughter of the household awakened and observed Brooks
          sitting on the floor of her room rifling her purse. Although
          there was no victim injury or threat of injury in any of the
          incidents, the victims expressed surprise and a lasting sense of
          distress and fear due to Brooks’s intrusion. We conclude that

                                  -13-
        this particular form of psychological trauma constitutes a valid
        basis for departure [from sentencing guidelines] ***.” Brooks,
487 So. 2d at 70.
Although another appellate court panel, citing an intervening decision
by the Florida Supreme Court, has questioned Brooks’s sanctioning
of the use of psychological trauma as a valid basis for departure from
Florida sentencing guidelines, absent extraordinary circumstances or
discernible physical manifestation resulting from the trauma (see
Carter v. State, 516 So. 2d 1142, 1143 (Fla. App. 1987), citing State
v. Rousseau, 509 So. 2d 281 (Fla. 1987)), Brooks still stands for the
proposition that lay testimony may suffice to establish “great
psychological harm” in a sentencing proceeding. We recognize that
the standard of proof at the guilt phase of a criminal proceeding is
proof beyond a reasonable doubt, and the standard applicable to
sentencing at the time of the Brooks decision may have been
something less; however, we also note that the issue in Brooks was
whether the evidence established great psychological harm–a
requirement beyond mere psychological injury–and the circumstances
giving rise to a finding of great psychological harm were something
less than what we have here. Notably, the 16-year-old girl in Brooks
was not involved in a physical confrontation with a half-naked man
who tried to drag her out of her home.
    In other contexts, where proof of psychological injury or harm is
at issue, courts have held that expert testimony is not an absolute
req uir e me nt . Re ce nt ly, in Austin v. Sneed, No .
M2006–00083–COA–R3–CV, slip op. at 11 (Tenn. Ct. App.
November 13, 2007), a Tennessee appellate court noted: “In excessive
force cases, expert medical testimony is not necessary when the cause
of a physical or psychological injury is within the common knowledge
of lay persons.” In the context of a workers’ compensation case, an
Alabama appellate court, quoting a regional treatise on the subject,
stated as follows:
        “In appropriate circumstances, an award may be made for
        mental disability even though medical testimony relating to its
        existence or cause is inconclusive, or even nonexistent. For
        example, in Federal Mogul Corp. v. Campbell, [494 So. 2d
443 (Ala. Civ. App. 1986),] the court held that the existence
        of a mental disability and its causal link to the employee’s

                                 -14-
        occupation may be established in the absence of clear expert
        opinions by lay testimony showing that the employee behaved
        normally and could perform his job before the accident and
        exhibited bizarre emotional behavior immediately afterwards
        that interfered with or precluded him from being able to
        work.” USX Corp. v. Bradley, 881 So. 2d 421, 430 (Ala.
        App. 2003), quoting 1 T. Moore, Alabama Workers’
        Compensation §6:15, at 180-81 (1998).
Similarly, in Uebelacker v. Cincom Systems, Inc., 48 Ohio App. 3d
268, 549 N.E.2d 1210 (1988), a case involving an action for false
imprisonment, defamation, and intentional infliction of emotional
distress, an Ohio appellate court addressed the sufficiency of lay
testimony in proving “psychic injury” in that context:
             “In Paugh v. Hanks, *** the Supreme Court of Ohio
        recognized an action for negligent infliction of serious
        emotional distress and established standards for proving the
        ‘seriousness’ of a psychic injury. The court in Yeager, *** in
        setting the standards for a claim for intentional infliction of
        emotional distress, recognized the similarities between the two
        actions and adopted the standard established in Paugh for
        proving the seriousness of an intentional injury. [Citation.]
        Thus, an action to recover for emotional distress may not be
        premised upon mere embarrassment or hurt feelings, but must
        be predicated upon a psychic injury that is both severe and
        debilitating. [Citation.] Proof of serious emotional distress
        may be offered in the form of expert medical testimony, but
        expert opinion is not indispensable. Lay witnesses acquainted
        with the plaintiff may also testify to significant changes that
        they have observed in the emotional or habitual makeup of the
        plaintiff.” Uebelacker, 48 Ohio App. 3d at 276, 549 N.E.2d at
        1220.
See also Powell v. Grant Medical Center, 148 Ohio App. 3d 1, 6, 771
N.E.2d 874, 878 (2002) (expert medical testimony is not indispensable
to a claim of serious emotional distress).
    In this case, jurors could reasonably find, without the assistance of
expert testimony, that the circumstances of the offense were such as
to cause psychological injury to a 16-year-old girl. Moreover, the
testimony of the victim and her mother described symptoms and

                                  -15-
changed behavior following the offense, indicating that the victim had
suffered psychological trauma. Although expert testimony may be
required in some cases to prove psychological injury, we find it was
not necessary given the facts of this case. Therefore, we find no error
in convicting defendant based on lay testimony alone.
    In sum, we reject the defendant’s contention that the trial court
erred in allowing the prosecution to present evidence of psychological
trauma and instructing the jury that evidence of psychological trauma
could satisfy the injury element of the offense of home invasion. We
also reject defendant’s claim that the State’s evidence was insufficient
to prove psychological harm because no expert testimony was
presented. There is no error here; therefore, there can be no plain
error. Consequently, we affirm the judgment of the appellate court as
to the issues presented in this appeal. Pursuant to the appellate court’s
directive, the matter will be remanded to the circuit court for
proceedings consistent with the appellate court’s order.

                                                              Affirmed.




                                  -16-